Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on January 7, 2022 in response to the Office action (OA) mailed on October 7, 2021 (“the previous OA”) have been fully considered. 

In view of applicant’s amendment to claim 8, the objection to this claim is withdrawn.

In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 3, 6, and 8 is withdrawn. 

The 35 USC 103 rejection of claims 2-5, 7-10, and 18 as being unpatentable over Reiter Sven et al. (DE 102013222739 A1; US 20160108287 A1 to Schumann et al. is relied upon as English equivalent document) in view of Nehaus-Steinmetz e al. (WO 2012152710 A2; US 20140154425 A1 to Nehaus-Steinmetz et al. is relied upon as English equivalent document) is maintained. 

   


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter Sven et al. (DE 102013222739 A1; US 20160108287 A1 to Schumann et al. is relied upon as English equivalent document) in view of Nehaus-Steinmetz e al. (WO 2012152710 A2; US 20140154425 A1 to Nehaus-Steinmetz et al. is relied upon as English equivalent document).

As to independent claim 18, Schumann discloses a reactive adhesive film system comprising a first reactive adhesive film (A) comprising (a) a film forming matrix (first film forming matrix), (b) a reactive monomer or reactive resin (first reactive monomer or reactive resin), and (c) a radical initiator (0069-0070), and a second reactive adhesive 

As to claim 18 limitation of the first reactive adhesive film having a first inner side and a first outer side, and the second reactive adhesive film having a second inner side and a second outer side, it is submitted that  a person having ordinary skill in the art would recognize that the first reactive adhesive film of Schumann would intrinsically have a first inner side and a first outer side, and the second reactive adhesive film of Schumann would intrinsically have a second inner side and a second outer side as claimed. 

As to claim 18 limitation “the first inner side is in contact with the second inner side or is capable of being brought into contact with the second inner side” and “the first reactive adhesive film is not bonded to the second reactive adhesive film, but a reaction between the first reactive adhesive film and the second reactive adhesive film results in the bonding of the first reactive adhesive film to the second reactive adhesive film and said reaction can be induced by bringing the first reactive adhesive film into contact with the second reactive adhesive film, if they are not already in contact with one another, and applying a pressure of 0.5 to 3 bar at a temperature ranging from room temperature to 100°C.”, the examiner submits following: 



As to claim 18, the difference between the claimed invention and the prior art of Schumann is that Schumann is silent as to disclosing the first outer side of the first reactive adhesive film or the second outer side of the second reactive adhesive film has been plasma-treated. 

However, Neuhaus discloses method of increasing the bond strength of a layer of pressure sensitive adhesive having a top surface and a bottom surface (0001) by being subjecting at least one surface side to a physical method such as corona discharge, dielectric barrier discharge, flame pretreatment, and plasma treatment (0030). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to treat at least one of the sides (inner or 

As to claim 2, Schumann discloses that the film forming matrices for use in the present invention are thermoplastic polymer, elastomer, and thermoplastic elastomer (0025-0026).  Moreover, Schumann discloses that the reactive monomer or a reactive resin is selected from acrylic acid, acrylic acid ester, methacrylic acid, methacrylic acid esters, vinyl compounds and/or oligomeric or polymeric compounds having C=C (0032). 

As to claim 3, Schumann discloses that the reactive adhesive film has properties of pressure sensitive adhesion (0068). 

As to claim 4, Schumann discloses organic peroxide as a radical initiator (0045). 

As to claim 5, Schumann discloses that the activator (accelerator) is amine, a dihydropyridine derivative, a transitional metal salt or transition metal complex (0049). 

As to claims 7 and 8, Schumann discloses that the amount of polymeric film forming matrix is in the range of 20-80% by weight based on the total mixture of the constituents of the reactive adhesive film (0030).  Schumann further discloses that the 

As to claim 9, Schumann discloses that the adhesive film system contains three of more adhesive films of the type (A)-B)-(A), (B)-(A)-(B), (A)-(B)-(A)-(B) (B)-(A)-(B)-(A) (0081).  Based on this disclosure in Schumann, a person having ordinary skill in the art would recognize that one of the first reactive adhesive film and one of the second reactive adhesive film would intrinsically overlap in the adhesive film system of Schumann. 
As to claim 10, Schumann discloses adhesive film system comprising a temporary backing provided with a release liner (0078), which suggests claimed release liner. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter Sven et al. (DE 102013222739 A1; US 20160108287 A1 to Schumann et al. is relied upon as English equivalent document) in view of Nehaus-Steinmetz e al. (WO 2012152710 A2; US 20140154425 A1 to Nehaus-Steinmetz et al. is relied upon as English equivalent document) as applied to claim 5 above, and further in view of Pradier, Clementine et al. (CA 2926519 A1).



However, Pradier discloses a reactive 2-component adhesive system (page 2, lines 30-32).  The adhesive system of Pradier includes two reactive adhesive components A and B.   Pradier further discloses that the component A comprises at least one reactive monomer or reactive resin and a radical initiator, and the component B comprises at least one reactive monomer or reactive resin and an activator (accelerator), wherein the activator comprises a manganese (II) complex, iron (II) complex or cobalt (II) complex, in each case with a compound selected from porphyrin, porphyrazine or phthalocyanine or derivative there of as ligand (page 3, lines 10-25).

Schumann desires transition metal complex as suitable activator (accelerator) (0049).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the activator disclosed by Pradier and use it in the invention of Schumann, since Schumann desires transition metal complex in the adhesive system, and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 



Response to Arguments

Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive. 

As to the 35 USC 103 rejection of claims 2-5, 7-10, and 18 as being unpatentable over Reiter Sven et al. (DE 102013222739 A1; US 20160108287 A1 to Schumann et al.) in view of Nehaus-Steinmetz e al. (WO 2012152710 A2; US 20140154425 A1 to Nehaus-Steinmetz et al.), applicant argues that the examiner’s motivation to combine Nehaus-Steinmetz (“Neuhaus”) does not establish that Schumann’s reactive adhesive films needs improvement by the technique disclosed by Neuhaus.  According to applicant, the examiner’s motivation presuppose that Schumann’s reactive films are incapable of being securely bonded to desired substrate or even that they require improvement in this regard.  Applicant argues that Schumann teaches at 0008 that the reactive adhesive film system is suitable as a component polymerization system in film form for the improved bonding of various materials.  Thus, Schumann already teaches that his reactive adhesive systems provide superior bonding.  Further, applicant argues that the various materials as disclosed by Schumann include polyethylene and polypropylene.  In the other words, Schumann teaches already improved bonding to some of the exactly the same substrates the bonding to which Neuhaus is seeking to improve.   Applicant further argues that Schumann at 0092 discloses the possibility of achieving outstanding bond strengths and speaks of the particular suitability of these adhesive films systems for bonding substrates, in particular plastic materials (of which 

In response, the examiner respectfully submits following.  It is submitted that the examiner acknowledges that Schumann does not explicitly suggest use of a plasma treating the first or the second outer side of the first or the second reactive adhesive film (i.e. surface of the reactive adhesive film).  Further, The examiner acknowledges that Schumann suggests that the adhesive film of his invention has “improved bonding” of various materials (0008).  However, the examiner respectfully disagrees with applicant’s untreated surface (0034).  As such, a person having ordinary skill in the art would recognize that treating the surface of Schumann’s adhesive film with a plasma would reasonably increase the bond strength of the reactive adhesive film compare to a reactive adhesive film having surface that is not treated with plasma   Furthermore, it is submitted that Schumann discloses that it may be necessary for the surfaces of the substrates to be bonded to be pretreated by a physical, chemical and/or physico-chemical process.  According to Schumann, the application of primer or of adhesion promoter composition [to the substrate surface] is advantageous (0080).  Nehaus discloses that as a result of physical treatment (plasma treatment) of the adhesive tape surface, even without application of a primer to the substrate, the  adhesive tape of the invention attains such high adhesion or bond strength that cohesive rather than adhesive failure occurs when the adhesive tape is removed (0028-0030).  Accordingly, a person having ordinary skill in the art would also recognize that use of plasma treatment of Neuhaus would further improve the invention of Schumann, 

As to applicant’s argument by pointing to disclosure at 0112 of Schumann relating to structural adhesive that Schumann’s reactive adhesive films are taught already to produce some of the strongest adhesive bonds known to a man (page 11 of the amendment), it is respectfully submitted that this argument is based on applicant’s person opinion and without any factual evidence on the record.  MPEP 716.01 (c)(I)(II). 

Based on the above, applicant’s arguments are not found persuasive. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 29, 2022